                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 BANK OF AMERICA, NA, a National           §
 Association,                              §
        Plaintiff,                         §
                                           §    Civil Action No. 3:18-CV-3416-X
 v.                                        §
                                           §
 RUSSELL VANDENBURG; KELLYN                §
 VANDENBURG; DAVID                         §
 VANDENBURG; and DOES 1                    §
 THOUGH 100, inclusive,                    §
      Defendants.                          §

                   MEMORANDUM OPINION AND ORDER

      This is a default judgment against one defendant in a suit over a promissory

note. Bank of America sued Russell, Kellyn, and David Vandenburg (all related) as

well as a number of John Does. Unlike his relatives, Russell Vandenburg (hereinafter

“Vandenburg” for brevity) never answered the complaint and the clerk entered a

default. Bank of America obtained a clerk’s default on liability and now seeks a

default judgment against Vandenburg that includes a damage award. (Doc. 40).

Relatedly, the bank informed the Court it has reached an agreement in principal on

settling with Kellyn Vandenburg and David Vandenburg but asks the Court to

proceed with entry of a default judgment against Russell Vandenburg. That’s not

possible. The bank seeks liability against all the Vandenburgs. And courts don’t

issue default judgments against one of several defendants who could share liability.

As a result, the Court enters this order explaining liability but will await a damage

determination and final judgment as to Russell Vandenburg once the claims against

the remaining defendants are resolved. Accordingly, the Court GRANTS the motion
in part.

                                   I.     Background

      In 2011, Bank of America and the Vandenburgs entered into an agreement,

and the Vandenburgs executed a promissory note with a $500,000 principal amount.

(Doc. 19 at 3). Those loan documents obligate the Vandenburgs to pay Bank of

America:

           •   Monthly interest at the prime rate plus 1% per annum from November

               1, 2011 through the maturity date. (Doc. 19 at 3; Doc. 41 at 6)

           •   Principal installments as specified in the note beginning October 1,

               2014. (Doc. 19 at 3; Doc. 41 at 6)

           •   Attorney’s fees incurred in securing payment pursuant to the loan

               documents. (Doc. 19 at 3; Doc. 41 at 6)

           •   All owing and unpaid principal and interest on the maturity date,

               October 1, 2016. Past due installments of principal accrue at the default

               interest rate of the greater of (1) prime plus 5% per annum, or (2) 9.25%

               per annum. (Doc. 19 at 4; Doc. 41 at 6)

      The loan documents indicate that a default includes the failure of the

Vandenburgs to make payments when due. (Doc. 19 at 4; Doc. 41 at 6–7). And the

loan documents allow Bank of America in the event of a default to: (1) declare

outstanding principal due; (2) foreclose on liens securing payment; (3) pursue any

other rights and remedies; and (4) pursue any combination of those three remedies.

(Doc. 19 at 4; Doc. 41 at 6–7).

      The Vandenburgs failed to pay any principal due under the loan documents.
(Doc. 19 at 4). Bank of America notified them in April 2015 of their default. (Doc. 19

at 4). The bank then accelerated the maturity date and demanded full payment.

(Doc. 19 at 4). Vandenburg failed and continues to fail to pay. (Doc. 41 at 4).

       After the bank filed this suit, it served Vandenburg with the complaint and

summons. (Doc. 6). Vandenburg never answered or otherwise appeared. Bank of

America moved for a clerk’s default (Doc. 9), which the clerk granted (Doc. 10). The

bank then moved for a default judgment to assess damages. (Doc. 40). Vandenburg

never responded to that motion, and the time to oppose it has passed.

                                     II.     Legal Standard

       Federal Rule of Civil Procedure 55(b)(2) provides that, in proceedings like this

not involving a certain sum,

       the party must apply to the court for a default judgment. A default
       judgment may be entered against a minor or incompetent person only if
       represented by a general guardian, conservator, or other like fiduciary
       who has appeared. If the party against whom a default judgment is
       sought has appeared personally or by a representative, that party or its
       representative must be served with written notice of the application at
       least 7 days before the hearing. The court may conduct hearings or
       make referrals—preserving any federal statutory right to a jury trial—
       when, to enter or effectuate judgment, it needs to:

       (A) conduct an accounting;

       (B) determine the amount of damages;

       (C) establish the truth of any allegation by evidence; or

       (D) investigate any other matter.

A default requires a court to accept as true a plaintiff’s well pled allegations in a

complaint. 1


1 See e.g.,Wooten v. McDonald Transit Assocs., Inc., 788 F.3d 490, 499 (5th Cir. 2015) (a complaint is

well pled when “all elements of [a] cause of action are present by implication”); In re Dierschke, 975
F.2d 181, 185 (5th Cir. 1992) (“It is universally understood that a default operates as a deemed
          In determining whether to enter a default judgment, courts conduct a two-part

analysis. First, courts examine whether a default judgment is appropriate under the

circumstances. 2 Relevant factors (called the Lindsey factors) include: (1) whether

disputes of material fact exist; (2) whether there has been substantial prejudice;

(3) whether grounds for default are clearly established; (4) whether the default was

caused by a good faith mistake or excusable neglect; (5) the harshness of a default

judgment; and (6) whether the court would be obliged to grant a motion from the

defendant to set the default judgment aside. 3 The second factor assesses the merits

of the plaintiff’s claims and whether there is a sufficient basis in the pleadings. 4

          When an action “presents more than one claim for relief . . . or when multiple

parties are involved, the court may direct entry of a final judgment as to one or more,

but fewer than all, claims or parties only if the court expressly determines that there

is no just reason for delay.” 5            When, however, one of multiple defendants has

defaulted, “judgment should generally not be entered against the defaulting

defendant until the matter has been adjudicated as to all defendants,” especially in

situations where several defendants are alleged to be jointly liable. 6

                                           III.    Application

          The Court deems the facts on liability to be admitted and finds Vandenburg



admission of liability.”).
2   Lindsey v. Prive Corp., 161 F.3d 886, 893 (5th Cir. 1998).
3   Id.
4   Nishimatsu Constr. Co., Ltd. v. Hous. Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir. 1975).
5   Fed. R. Civ. P. 54(b).
6Underwriters at Lloyds, Syndicate 4242 v. Turtle Creek Partnership, Ltd., No. 4:14-CV-702, 2010 WL
5583118, at *2 (S.D. Tex. Feb. 26, 2019) (citing Frow v. De La Vega, 82 U.S. 552, 553 (1872)); Great
Am. Assur. Co. v. Wills, No. SA-10-CV-353-XR, 2010 WL 4007330, at *1 (W.D. Tex. Oct. 12, 2010).
not to be incompetent or a minor. While Rule 55 allows for hearings, it does not

command them. Here, Bank of America mailed Vandenburg a copy of the motion for

default judgment, notifying him of his duty to respond. He has yet to respond. Bank

of America’s motion is supported by sworn testimony and evidence. (Doc. 41). As a

result, a ruling without a hearing is proper.

      The Court now turns to the six Lindsey factors. First, there are no material

facts in dispute because Vandenburg has not filed any responsive pleading and a

default has been entered against him.      Second, regarding substantial prejudice,

Vandenburg’s failure to respond can bring adversarial proceedings to a halt and

substantially prejudices the bank but not himself.         Third, regarding clearly

established grounds for the default, the loan documents entitle the bank to the relief

it seeks in the complaint and motion for default. Fourth, regarding mistake or

neglect, there is no reason to believe Vandenburg has been acting under a good faith

mistake or excusable neglect—particularly given that his relatives who are also

signatories and defaults have appeared and litigated this case. Fifth, regarding the

harshness of a default judgment, the judgment would grant a remedy in the loan

documents that Vandenburg agreed to. Sixth, regarding whether the court would

grant a motion to set aside the default, the pleadings, applicable law, and admitted

facts indicate a lack of good cause for the Court to set aside the default judgment.

Thus, the Court concludes a default judgment is appropriate under these

circumstances.

      Next, the Court must assess the merits of Bank of America’s claim in light of

its complaint. The elements for a breach of contract claim in Texas are: “(1) the
existence of a valid contract; (2) performance or tendered performance by the

plaintiff; (3) breach of the contract by the defendant; and (4) damages sustained by

the plaintiff as a result of the breach.” 7 The live complaint adequately alleged all

these elements of a breach of contract claim, and Vandenburg’s failure to answer and

the resulting default act to admit those allegations. Accordingly, there is a sufficient

basis in the pleadings for a default judgment.

          Finally, the Court would ordinarily assess the measure of damages based upon

the declaration and evidence attached to the motion for entry of default. Here,

however, Bank of America has sought liability against all the defendants. 8 That

scenario is one where courts delay a final judgment assessing damages until the

claims against the jointly and severally liable defendants are resolved. The Court

will do likewise here. In a separate order issued today, the Court acknowledges that

Bank of America has reached an agreement in principal with the remaining

defendants. The Court has by separate order set the dismissal of this case within 30

days if the parties do not move to reopen the case. By noon on the 30th day from the

date of this order, Bank of America should file updated damages evidence with the

Court to enable the Court to render a final judgment as to Vandenburg and order

dismissal as to the remaining parties (unless there is an objection due to a breakdown

in the settlement).




7   Crowder v. Scheirmann, 186 S.W.3d 116, 118–19 (Tex. App.—Houston 2005, no pet.)
8 See TEX. BUS. & COMM. CODE § 3.116 (“Except as otherwise provided in the instrument, two or more
persons who have the same liability on an instrument as makers, drawers, acceptors, indorsers who
indorse as joint payees, or anomalous indorsers are jointly and severally liable in the capacity in which
they sign.”).
                                  IV.    Conclusion

      For the foregoing reasons, the Court GRANTS in part Bank of America’s

motion for default judgment against Vandenburg in determining in this order that

Vandenburg is liable for breach. The Court will separately issue a final judgment at

a later date that includes a specific determination of damages once the claims against

the remaining defendants are resolved.

      IT IS SO ORDERED this 2nd day of April 2020.



                                               ___________________________________
                                               BRANTLEY STARR
                                               UNITED STATES DISTRICT JUDGE
